              Case 3:20-cv-05223-RJB Document 171 Filed 09/15/21 Page 1 of 2




 1                                                             THE HONORABLE ROBERT J. BRYAN

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
 6

 7     DAVID RICE and ELIZABETH RICE,
       individually and as a marital community; and
 8     SETH DONAHUE, individually,                             NO. 3:20-cv-05223-RJB

 9                                    Plaintiffs,              DEFENDANTS’ RESPONSE TO
                                                               PLAINTIFFS’ MOTION TO AMEND
10     v.                                                      PURSUANT TO FED. R. CIV. P. 15(b)(1)

11     CITY OF ROY, a Washington municipality;
       and CHRIS JOHNSON, individually,
12
                                      Defendants.
13

14            Defendants City of Roy, and Officer Chris Johnson respectfully request that this Court deny

15   Plaintiffs’ Motion to Amend Pursuant to Fed. R. Civ. P. 15(b)(1). This untimely motion, filed after

16   the plaintiffs had completed their case-in-chief at trial and after defendants moved to dismiss

17   plaintiffs’ Monell claim under Fed. R. Civ. P. 50(a), is improper and prejudicial to defendants.

18   Further, plaintiffs have not complied with LCR 15 by attaching a proposed amended complaint that

19   indicates the proposed changes. That alone is a basis for denial.

20            Plaintiffs deposed Mayor McDaniel over a year ago, on December 22, 2020. They deposed

21   former Chief Darwin Armitage on October 21, 2020. They also had the full benefit of a year-long

22   discovery period to learn who the chief policymaker is for purposes of officer discipline. They failed

       DEFENDANTS’ RESPONSE TO                                      CHRISTIE LAW GROUP, PLLC
       PLAINTIFFS’ MOTION TO AMEND                                2100 WESTLAKE AVENUE N., SUITE 206
       PURSUANT TO FED. R. CIV. P. 15(b)(1)                              SEATTLE, WA 98109
       (3:20-cv-05223-RJB) - 1                                              206-957-9669
              Case 3:20-cv-05223-RJB Document 171 Filed 09/15/21 Page 2 of 2




 1   to do so. The City and Officer Johnson should not now be the ones to suffer prejudice for plaintiffs’

 2   errors and failures. At this point, if plaintiffs are allowed to add a new party and new claim in the

 3   middle of trial, after they have rested their case, defendants will be severely prejudiced. They will

 4   have lost the opportunity to move to dismiss the claim at summary judgment, which they certainly

 5   would have done.

 6            Plaintiffs’ dilatory conduct should not be rewarded. It is telling that they only brought the

 7   motion to amend after defendants pointed out in their Rule 50(a) motion at the close of plaintiffs’ case

 8   that the Monell claim is legally and factually deficient. The Mayor has already testified at trial.

 9   Plaintiffs do not identify any witnesses or new evidence, nor have they shown they could not have

10   learned of the basis for their Monell claim much sooner. Plaintiffs should not be permitted to add a

11   new claim after they have rested their case.

12          Plaintiffs’ motion to amend is untimely and its granting would be severely prejudicial to

13   defendants, resulting in a miscarriage of justice. The time to bring this motion was during the

14   discovery period. Plaintiffs’ counsel has dropped the ball in that regard. The Court should not

15   reward plaintiffs’ less than diligent litigation tactics. The Court should deny plaintiffs’ motion and

16   the parties should continue this trial on the remaining claims pled in the Complaint.

17          RESPECTFULLY SUBMITTED this 15th day of September, 2021.

18                                                  CHRISTIE LAW GROUP, PLLC

19                                                  By         /s/ Ann E. Trivett
                                                         ANN E. TRIVETT, WSBA #39228
20                                                       Attorney for Defendants
                                                         2100 Westlake Avenue North, Suite 206
21                                                       Seattle, WA 98109
                                                         Telephone: (206) 957-9669
22                                                       Email: ann@christielawgroup.com


       DEFENDANTS’ RESPONSE TO                                       CHRISTIE LAW GROUP, PLLC
       PLAINTIFFS’ MOTION TO AMEND                                 2100 WESTLAKE AVENUE N., SUITE 206
       PURSUANT TO FED. R. CIV. P. 15(b)(1)                               SEATTLE, WA 98109
       (3:20-cv-05223-RJB) - 2                                               206-957-9669
